In Banc.
This is an appeal from ballot title prepared by the Attorney General, which this day has been considered in opinion inMcDonald v Van Winkle et al. On oral argument the petitioner confessed that he had no objection to the ballot title filed by the Attorney General and that the only purpose of this proceeding was to obtain a ruling by this court as to the sufficiency of the ballot title. Under the circumstances, there will be no consideration of the objections set out in the petition.
It follows that the demurrer to the petition is sustained and the ballot titles as prepared by the Attorney General are hereby certified to the secretary of state.
 *Page 1